—Determination of respondent New York City Housing Authority dated on or about April 11, 1996, terminating petitioner’s employment with respondent, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Harold Tompkins, J.], entered March 14, 1997) dismissed, without costs.
Petitioner was afforded a fair hearing and substantial evidence supports the determination (see, 300 Gramatan Ave. Assocs. v State Division of Human Rights, 45 NY2d 176). The Hearing Officer’s credibility determinations will not be *544disturbed by this Court (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444), and petitioner’s claim of bias is unsubstantiated. An administrative proceeding is not subject to the same rules of evidence as a trial (People ex rel. Vega v Smith, 66 NY2d 130, 139), and, in any event, there is no indication that the Hearing Officer took into account uncharged conduct and hearsay in making his report and recommendation. Concur— Lerner, P. J., Ellerin, Rubin, Tom and Andrias, JJ.